DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 13 October 2022 has been entered; claims 71, 72, 75-77, 81-95 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.

 Response to Arguments
Applicant’s arguments, see Page 7 of the Remarks, filed 13 October 2022, with respect to the rejection of claims 84-87 under 35 USC 112(b) and claims 84 and 87 under 35 USC 112(d) have been fully considered and are persuasive.  The rejection of claims 84-87 under 35 USC 112(b) and claims 84 and 87 under 35 USC 112(d) have been withdrawn in light of Applicant’s amendments to the claims.
Applicant's arguments, see Pages 9-11 of the Remarks, filed 13 October 2022, with respect to the 103 rejections over Favero have been fully considered but they are not persuasive. Applicant traverses on the grounds that Favero provides a definitive teaching of a terpolymer with the recited amount of cationic monomer. In response, the Examiner points to Favero; in which a nonionic monomer as preferably acrylamide and an anionic monomer which can be selected as calcium diacrylate are definitively taught (Paragraphs [0041-0044]). Favero discloses 0.001 to 5 mol% of an optional cationic monomer (Paragraphs [0047, 0048]). Selection of a cationic monomer would have been obvious, as the ordinary artisan would either choose to include the cationic monomer, or not to include it (one choice between two options); selection of the cationic monomer provides for the terpolymer. 
Applicant additionally argues that the evidence presented with Response and within the Examples of the Specification distinguishes over the teachings of Favero.  In response, the Examiner first points out that claims 71, 72, 75-77, 81-84, and 91-94 are directed to a terpolymer or a terpolymer composition which does not require tailings and are not limited by the intended use of flocculation of tailings or aqueous suspensions. Applicant’s arguments pertaining to the unexpected flocculation results (less solids in the supernatant) are therefore not persuasive regarding the polymer or composition claims. 
Regarding the recited amount of cationic monomer, the Examiner disagrees with Applicant that the range disclosed by Favero is so different from what is claimed. Furthermore, there is no evidence in the Specification that shows decreased flocculation performance if the amount of cationic monomer is at the “most” disclosed by Favero at 5 mol%; if anything, the trend in Fig. 1 is that there are less solids present with more cationic monomer. Lastly, the Examiner notes that the improvement in performance is modest from when there is less or no cationic monomer as compared to cationic monomer being present (0.65% solids with no AETAC vs. 0.34% solids with 3.2% AETAC). It is additionally noted that many of the claims are not limited to AETAC as the cationic monomer, therefore in these cases, the arguments and evidence are not commensurate in scope with these claims. 
Regarding the arguments pertaining to the viscosities of the polymers in Reference to Exhibit A, the Examiner notes that the viscosities are not claimed, nor are the improvements in settling rate necessarily connected to viscosity nor convincing over the teachings of Favero for the reasons discussed above. The Examiner acknowledges that the results in Exhibit A show improvements in net water release (CWR) as compared to copolymers with no AETAC monomer (see also the bottom of Page 10 of the Remarks); however, as discussed above, the Examiner submits that Favero fairly suggests a terpolymer comprising a similar amount of cationic monomer.  The Examiner reiterates that many of the claims are not limited to applications in flocculation, or specifically the AETAC monomer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 71, 75-77, 81, 82, 85, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Favero et al. (U.S. Patent Publication # 2014/0319070), hereinafter, “Favero”.
Regarding claims 71 and 77, Favero teaches a terpolymer suitable for use as a flocculant and a composition thereof (Paragraphs [0027, 0032, 0047]), wherein the water soluble polymer is obtained by the polymerization of at least one non-ionic monomer, at least one anionic monomer, and at least one cationic monomer (Paragraphs [0031, 0041, 0043]), wherein the non-ionic monomer is preferably acrylamide (“AMD monomer”) (Paragraphs [0043, 0047]), the anionic monomer is preferably acrylic acid including alkaline earth salts thereof (“calcium diacrylate CDA monomer”) (Paragraph [0045]), and one or more cationic monomers embodied as the quaternized forms of dimethylaminoethyl acrylate (DMAEA) and dimethylaminoethyl methacrylate (DMAEMA), diallyldimethyl ammonium chloride (DADMAC), acrylamidopropyltrimethylammonium chloride (APTAC), and  methacrylamidopropyltrimethylammonium chloride (MAPTAC) (Paragraphs [0047, 0048]).  The composition/terpolymer is added in an amount to flocculate a tailings suspension (Paragraphs [0027, 0032, 0098]).
Favero does not teach specific example/embodiment of a terpolymer comprising these three monomers. However, based on the teachings of Favero, it would have been obvious to one of ordinary skill in the art to combine acrylamide monomer, calcium diacrylate monomer, and a cationic monomer, to create a terpolymer suitable for use as a flocculent, by routine experimentation, in order to test the effectiveness of the terpolymer.  Additionally, one of ordinary skill in the art would have to choose the alkaline earth salt of the acrylic acid monomer.  One of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the calcium salt as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Favero discloses a range of 0.001 to 1 mol% for the cationic monomer (Paragraph [0047]), which overlaps “0.3 mol% to 3.2 mol%” and “1.0 mol% to 3.2 mol%”. 
Favero and the claims differ in that Favero does not teach the exact same proportions for the cationic monomer as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in cationic monomer taught by Favero overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Favero, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).  
With respect to claims 75 and 81, Favero teaches an anionicity of preferably 20 to 50 mol%, considered to be consistent with “about 20 mol% to about 45 mol%” of CDA monomer (Paragraph [0056]).
With respect to claims 76 and 82, Favero does not disclose a mol% range for the acrylamide monomer in Paragraphs [0042, 0043]); however, one of skill in the art would have been able to deduce the range of acrylamide monomer content from adding the 0.001 to 1 mol% and 20-50 mol% for the anionic monomer, and subtracting that sum from 100 mol%, yielding a range of about 49 to 79 mol% for the acrylamide monomer, which is considered to be consistent with “about 50 mol% to about 80 mol%. 
With respect to claim 85, Favero teaches that the disclosed terpolymer is added in an amount to flocculate a tailings suspension (Paragraphs [0027, 0032, 0098]).
With respect to claim 88, Favero discloses a process of treating tailings with an effective amount of the terpolymer flocculant to flocculate the oil sand tailings suspension (Paragraphs [0027, 0032, 0098, 0102]). 

Claims 72, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Favero et al. (U.S. Patent Publication # 2014/0319070) in view of Andermann et al. (U.S. Patent Publication # 2014/0080944), hereinafter, “Favero” and “Andermann”.
With respect to claim 72, Favero renders obvious the limitations of claims 71, as discussed above, but does not specifically teach that the cationic monomer is embodied as claimed. 
Andermann discloses the AETAC monomer (Paragraph [0039]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the cationic monomer of Favero with the AETAC monomer of Andermann because Andermann teaches that AETAC and APTAC monomers are equivalent choices for cationic monomers for polymers used in flocculation of tailings (Paragraphs [0005, 0033, 0039]). The teachings of Andermann would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one monomer for the other in a process of flocculation. The substitution of equivalents requires no express suggestion. See MPEP 2144.06.II.

Regarding claim 91, Favero teaches a terpolymer suitable for use as a flocculant for treating aqueous suspensions (Paragraphs [0027, 0032, 0047]), wherein the water soluble polymer is obtained by the polymerization of at least one non-ionic monomer, at least one anionic monomer, and at least one cationic monomer (Paragraphs [0031, 0041, 0043]), wherein the non-ionic monomer is preferably acrylamide (“AMD monomer”) (Paragraphs [0043, 0047]), the anionic monomer is preferably acrylic acid including alkaline earth salts thereof (“calcium diacrylate CDA monomer”) (Paragraph [0045]), and one or more cationic monomers embodied as the quaternized forms of dimethylaminoethyl acrylate (DMAEA) and dimethylaminoethyl methacrylate (DMAEMA), diallyldimethyl ammonium chloride (DADMAC), acrylamidopropyltrimethylammonium chloride (APTAC), and  methacrylamidopropyltrimethylammonium chloride (MAPTAC) (Paragraphs [0047, 0048]).  The composition/terpolymer is added in an amount to flocculate a tailings suspension (Paragraphs [0027, 0032, 0098]).
Favero does not teach specific example/embodiment of a terpolymer comprising these three monomers. However, based on the teachings of Favero, it would have been obvious to one of ordinary skill in the art to combine acrylamide monomer, calcium diacrylate monomer, and a cationic monomer, to create a terpolymer suitable for use as a flocculent, by routine experimentation, in order to test the effectiveness of the terpolymer.  Additionally, one of ordinary skill in the art would have to choose the alkaline earth salt of the acrylic acid monomer.  One of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” the calcium salt as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Favero discloses a range of 0.001 to 1 mol% for the cationic monomer (Paragraph [0047]), which overlaps “0.1 mol% to 3.2 mol%”, “0.3 mol% to 3.2 mol%” and “1.0 mol% to 3.2 mol%”. 
Favero and the claims differ in that Favero does not teach the exact same proportions for the cationic monomer as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in cationic monomer taught by Favero overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Favero, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).  
With respect to claim 92, Favero teaches an anionicity of preferably 20 to 50 mol%, considered to be consistent with “about 20 mol% to about 45 mol%” of CDA monomer (Paragraph [0056]).
	 
Claims 83, 84, 86, 87, 89, 90, and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Favero et al. (U.S. Patent Publication # 2014/0319070) as applied to claims 71 and 91 above, and further in view of Smits et al. (U.S. Patent Publication # 2013/0153511), hereinafter, “Favero” and “Smits”.
With respect to claims 89 and 90, Favero renders obvious the limitations of claim 71, but does not specifically teach addition of one or more aluminum salt coagulants as claimed. 
Smits teaches aluminum sulfate (Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the aluminum sulfate of Smits to the method of Favero because Favero discloses that the method is particularly useful to treat oil sands tailings (Paragraph [0102]), and because Smits discloses that the aluminum sulfate coagulants (Paragraph [0055]) are known additives in the treatment of oil sand tailings, and can be used in combination with anionic and cationic polymer flocculants (Abstract; Paragraphs [0022, 0023, 0026, 0027]).
With respect to claims 83, 84, 86 and 87, the above addition of aluminum sulfate and terpolymer to tailings results in the recited compositions; it is noted that claims 83 and 84 do not preclude tailings. 
With specific reference to claim 84, Favero/Smits discloses a coagulant/flocculant ratio (Paragraph [0029]) and flocculant content (Paragraph [0027]) that results in a significant overlap with all the recited ranges, which essentially span greater than zero to any amount. 
 With respect to claims 93 and 94, Favero/Smits discloses a composition comprising the terpolymer and aluminum sulfate discussed above in the rejections of claim 91 and claims 89 and 90 (see above). Favero/Smits discloses adding the terpolymer and aluminum salt composition to tailings at a preferred dosage of 500 to 1500 g/t for the polymer (see Favero: Paragraph [0098]) and 0.5-5kg/ton solids in the tailings (see Paragraph [0027] of Smits). Although these dosages are not given in ppm, it is submitted that the dosages recited in claims 93 and 94 essentially span every dosage greater than 50 ppm. With the guidance of the coagulant/flocculant ratio disclosed by Smits in Paragraph [0029], the Examiner submits that there is a significant overlap with all the recited ranges, which essentially span greater than zero to any amount. 
Regarding claim 95, Favero/Smits discloses treatment and flocculation of tailings with the disclosed terpolymer composition (see Favero: Paragraphs [0101-0105], and see Smits: Abstract). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01 November 2022